


Exhibit 10.2
PNM RESOURCES, INC.
ANNUAL PERFORMANCE CASH PROGRAM
(for the Utilities President)






INTRODUCTION
 
PNM Resources, Inc. (the “Company”) has adopted the PNM Resources, Inc. Annual
Performance Cash Program for the Utilities President (the “Program”).  Under the
Program, the Human Resources and Compensation Committee (the “Committee”) of the
Company’s Board of Directors (the “Board”) has the power to issue annual
performance cash awards (the “Awards”) for the years 2007, 2008 and 2009 to the
Utilities President.  This document sets forth the general guidelines pursuant
to which performance cash will be awarded under this Program.
 
The following describes the objectives of the Program, its various elements, and
how the Program is intended to function.
 
PROGRAM OBJECTIVES
 
The Program was implemented as an employment inducement award in connection with
hiring Patricia K. Collawn as the first Utilities President and is designed to
motivate and retain the Utilities President by rewarding her when her leadership
and management efforts facilitate the achievement of business unit (workgroup)
goals by the PNM and TNMP Utility Operations (the “Utility Operations”) which
benefit our customers and shareholders, and for achievement of individual goals
and financial targets.  The Program, as part of Collawn’s employment package,
was disclosed in a Form 8-K dated June 4, 2007.  Awards were not made for 2007
due to the Board’s decision to suspend payment of short-term incentive bonus
payments.
 
Ms. Collawn has the opportunity to earn an Award under the Program of $150,000
to $225,000 in each of 2007, 2008 and 2009 contingent upon achieving certain
individual utility and generation incentive goals at the threshold ($150,000),
stretch ($187,500) and optimal ($225,000) levels.
 
 EFFECTIVE DATES
 
The Program is effective from June 25, 2007 through December 31, 2009.  The
Committee reserves the right, however, to adjust, amend or suspend the Program
at its discretion at any time and from time to time during this period.
 
 ADMINISTRATION
 
The Program will be administered by the Committee.  The Committee will have the
sole authority and discretion to interpret the Program, approve Awards, and
perform other duties necessary to administer the Program.  The Committee’s
interpretation of the Program, any Awards granted under the Program, any
Agreement issued under the Program, and all decisions and determinations by the
Committee with respect to the Program are final, binding, and conclusive on all
parties.
 
·  
Plan Year Goals

 
Business Unit (workgroup) and individual goals for each of the applicable 2007,
2008 and 2009 award years will be approved by the Committee as soon as practical
after the beginning of each Program award year.  The Committee will approve the
applicable Financial Measure(s) against which company performance will be
measured at the same time they are approved for the annual Officer Incentive
Plan.
 
1

--------------------------------------------------------------------------------


·  
Incentive Award Approvals and Payout Timing

 
Shortly after December 31 of 2007, 2008 and 2009, the Committee will, in its
sole discretion, determine the final performance results, which will be used to
calculate Awards, if any.  The payment, generally, will be made by March 15
following the end of each of 2007, 2008 and 2009.  If it is administratively
impractical to make the payment by March 15, the payment shall be made as soon
as reasonably practical following March 15.  The payments also may be delayed in
accordance with regulations issued pursuant to Section 409A of the Internal
Revenue Code of 1986.  Awards will be issued to the Participant in the form of
cash.
 
·  
Provisions for a Change in Control

 
Pursuant to the PNM Resources, Inc. Officer Retention Plan, if the Utilities
President’s employment is terminated during a “Protection Period” (as defined in
the Officer Retention Plan), she may be entitled to a pro-rata award equal to
50% of the maximum award available under this Program as in effect during the
Protection Period.  Please refer to the Officer Retention Plan for additional
information.
 
If Ms. Collawn’s employment is not terminated prior to the end of the year in
which a “Change in Control” occurs, she shall receive an Award for that Program
year (2007, 2008 or 2009) determined in accordance with the provisions of this
Program.  If the Program is modified in any way as to change the amounts paid
under the Program, Ms. Collawn shall receive an award equal to 50% of the
maximum Award available under this Program as in effect during the Protection
Period.   Please refer to the Officer Retention Plan for additional
information.  For purposes of this Program, the term “Change in Control” shall
mean and refer to any “change in control event” within the meaning of Prop.
Treas. Reg. § 1.409A-3(g)(5).  The payments due pursuant to this paragraph shall
be paid at the same time as incentive awards normally are paid.
 
 ETHICS
 
The purpose of the Program is to fairly reward performance achievement.  If the
Participant manipulates or attempts to manipulate the Program for personal gain
at the expense of customers, other employees or company objectives, the
Participant will be subject to appropriate disciplinary action, up to and
including termination of employment, and will forfeit any Award otherwise
payable under the Program.
 
 ELIGIBILITY
 
The sole Participant in this program is Patricia K. Collawn, Utilities
President.
 
·  
Forfeiture of Awards

 
If the Participant terminates employment on or before Awards are distributed for
the Program Year (2007, 2008 or 2009) for any reason other than death, Impaction
(as defined under the PNM Resources, Inc. Non-Union Severance Pay Plan),
Disability (as defined under the PNM Resources, Inc. Long-Term Disability Plan)
or Retirement, will not be eligible for payment of an award.  (Any Participant
who elects voluntary separation or retirement in lieu of termination for
performance or misconduct will not be eligible for payment of a Program
award.)  For purposes of the Program, “Retirement” means termination of
employment with the company and all affiliates after the employee has attained:
(1) age forty-five and twenty years of service; (2) age fifty-five and ten years
of service; (3) age 59½ and five years of service; or (4) any age and thirty
years of service.)
 

 
2

--------------------------------------------------------------------------------

 

·  
Eligible Base for Incentive Purposes

 
For the purpose of incentive calculations, the Participant’s annual base rate of
pay effective December 31 of the Program Year will be used unless the
Participant has been demoted during the Program Year.  In this event, the
Participant’s annual base rate of pay may be pro-rated based on the period of
time worked at each level.
 
 PROGRAM DESCRIPTION
 
Awards will be based on a combination of business unit (workgroup), corporate
(financial) and individual performance.  A baseline award will be calculated
using a formula based on business unit (workgroup) and financial performance,
which can then be modified up or down based on individual performance at the
Committee’s discretion.
 
·  
Performance Thresholds

 
    Business Unit / Individual Goal Set performance that meets or exceeds the
threshold performance level will be eligible for a Program award.


·  
Award Opportunity

 
Awards are based on each goal’s performance relative to established Threshold,
Stretch and Optimal targets.
 
·  
Award Calculation

 
1.  
Target Award = $150,000.



2.  
The Participant may earn a minimum of 0% to a maximum of 150% of the Target
Award.



Performance Level
Performance Target
Award
Below Threshold
Less than 121 points
0% of Target Award
Threshold
121 – 268 points
50% of Target Award
Stretch
269 – 425 points
100% of Target Award
Optimal
426 or more points
150% of Target Award



Results will be interpolated between the established targets to reward for
incremental performance.


NONTRANSFERABLE


No Award may be assigned or transferred by the Participant other than by will or
the laws of descent and distribution.


WITHHOLDING


PNM Resources, Inc. and its affiliates (“PNM Resources”) has the authority and
the right to deduct or withhold, or require the Participant to remit to PNM
Resources, an amount sufficient to satisfy Federal, state, and local and foreign
taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any taxable event arising as a result of this
Program.  Any potential payment to the Participant under the terms of this
Program is also subject to withholdings and deductions by PNM Resources, and the
Participant hereby authorizes PNM Resources to apply such withholdings and
deductions to liquidate and reduce any outstanding debt or unpaid sums owed by
the Participant to PNM Resources or its successor.


3

--------------------------------------------------------------------------------


NO RIGHTS OF OWNERSHIP


While the Program is intended to provide the Participant with the opportunity to
share in the success of PNM Resources, Inc., the Program is merely a bonus
program and does not give the Participant any of the rights of ownership of PNM
Resources or provide any security interest in any assets of PNM Resources or any
of its affiliates.


CONTINUATION OF EMPLOYMENT


This Program shall not be construed to confer upon the Participant any right to
continue in the employment of PNM Resources and shall not limit the right of PNM
Resources at its sole discretion, to terminate the employment of the Participant
at any time.










Approved by:




/s/  Alice A.
Cobb                                                                      


Alice A. Cobb, SVP and Chief Administrative Officer




08/01/08
Date






 


 


 


 



 
4

--------------------------------------------------------------------------------

 
